[Cite as State v. Lusane, 2019-Ohio-3549.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


 STATE OF OHIO,                                    :        OPINION

                   Plaintiff-Appellee,             :
                                                            CASE NO. 2019-P-0027
         - vs -                                    :

 MATTHEW M. LUSANE,                                :

                   Defendant-Appellant.            :


 Criminal Appeal from the Portage County Municipal Court, Ravenna Division, Case No.
 2015 TRC 1134 R.

 Judgment: Reversed and remanded.


 Victor V. Vigluicci, Portage County Prosecutor, and Pamela A. Holder, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, Ohio 44266 (For Plaintiff-Appellee).

 Matthew Lusane, A660-925, Trumbull Correctional Institution, 5701 Burnett Road, P.O.
 Box 640, Leavittsburg, Ohio 44430 (Defendant-Appellant).



THOMAS R. WRIGHT, P.J.

        {¶1}      Appellant, Matthew M. Lusane, appeals the denial of his motion to revise

his sentencing judgment. As asserted, the trial court has not issued a single judgment

setting forth both the fact of conviction and sentence.

        {¶2}      The trial court noted on the case file jacket that appellant plead guilty to

operating a vehicle while intoxicated. That notation is time-stamped but not signed and

does not find appellant guilty. Separately, in a judgment entry, the trial court imposed a
thirty-day jail term, suspended appellant’s driver’s license for two years, and fined him

$550 and court costs. That judgment does not find appellant guilty.

       {¶3}   Appellant appeals the denial of his motion to issue a single judgment setting

forth the fact of conviction and sentence:

       {¶4}   “The trial court abused its discretion by denying defendant-appellant’s

motion to revise the 2005 sentencing journal entry where it fails to comply with Crim.R.

32(C).”

       {¶5}   Appellant is entitled to, but did not receive, a single entry setting forth the

fact of conviction and sentence. Crim.R. 32(C); State v. Lester, 130 Ohio St. 3d 303,

2011-Ohio-5204, 958 N.E.2d 142, paragraph one of the syllabus. Failure to grant his

motion constitutes reversible error. State ex rel. Daniels v. Russo, 156 Ohio St. 3d 143,

2018-Ohio-5194, 123 N.E.3d 1011.

       {¶6}   Accordingly, the trial court’s judgment is reversed and remanded.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.

concur.




                                             2